Citation Nr: 0524909	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  03-20 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased disability rating for incisional 
hernia and status post exploratory laparotomy, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from September 
1967 to July 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee.  In that decision, the RO denied the 
issue of entitlement to a compensable disability evaluation 
for the service-connected incisional hernia and status post 
exploratory laparotomy.  

Following receipt of notification of the December 2002 
determination, the veteran perfected a timely appeal with 
respect to the denial of his compensable rating claim.  In 
August 2004, the Board remanded this issue to the RO, through 
the Appeals Management Center (AMC), for further evidentiary 
development consistent with the Veterans Claims Assistance 
Act of 2000 (VCAA).  After completing the requested 
development, the AMC, in June 2005, awarded a 20 percent 
evaluation effective from April 2001, for the 
service-connected incisional hernia and status post 
exploratory laparotomy.  


FINDING OF FACT

On June 20, 2005, prior to the promulgation of a decision in 
the appeal, the appellant, through his authorized 
representative, indicated that the evaluation assigned by AMC 
that month resolved the appeal and that no further 
disagreement existed; this effectively withdrew the appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant's representative have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  

In correspondence dated in November 2004, the veteran 
expressed his belief that a 20 percent disability rating was 
warranted for his service-connected hernia.  The AMC, by the 
June 2005 rating action, awarded a 20 percent evaluation for 
this disability, effective from April 2001.  That same month, 
the veteran's representative asserted that, as the veteran's 
specified rating had been granted, his appeal should be 
considered to be resolved.  While ordinarily, VA is required 
to consider entitlement to all available ratings for a 
disorder (See AB v. Brown, 6 Vet. App. 35, 38 (1993), appeals 
may be withdrawn by the appellant or his representative if 
done prior to a Board decision.  

The appellant, through his authorized representative, has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


